Exhibit CONSULTING AGREEMENT This Consulting Agreement (the “Agreement”) is made and entered into as of the first day of August 2007, by and between Sequoia Media Group, LC, a Utah limited liability company (the “Company”), and Amerivon Holdings LLC, a Nevada limited liability company (the “Consultant”). RECITALS A.The Company, a private company, is contemplating a merger or similar type of liquidity event with Secure Alliance Holdings Corp., a publicly traded company (“SAH”), or an affiliate thereof (the “Transaction”). B.The Consultant has certain skills, knowledge, and abilities relating to advising the Company on certain aspects relating to operating effectively as a public company. C.The Company desires to engage the Consultant and the Consultant desires to be engaged by the Company on the terms and conditions set forth below. NOW, THEREFORE, in consideration of the foregoing, the mutual promises and covenants contained herein, and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties hereby agree as follows: AGREEMENT 1.Engagement.The Company hereby engages the Consultant and the Consultant hereby accepts engagement by the Company upon the terms and conditions hereinafter set forth. 2.Term.The
